TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 20, 2015



                                       NO. 03-13-00704-CV


                                    Karen Kuester, Appellant

                                                  v.

                                       Ivor Green, Appellee




            APPEAL FROM 200TH DISTRICT COURT OF TRAVIS COUNTY
               BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
                    AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment rendered by the trial court on June 13, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. Appellant

shall pay all costs relating to this appeal, both in this Court and the court below.